Altria Group, Inc. Agrees to Acquire UST Inc., World’s Leading Moist Smokeless Tobacco Manufacturer, for $69.50 per Share in Cash § Creates a total tobacco platform with superior premium tobacco brands that includes Marlboro, Copenhagen, Skoal and Black & Mild § Accretive to adjusted diluted earnings per share within twelve months of closing § Generates estimated annual synergies of $250 million by 2011 § Diversifies Altria’s revenues and operating income RICHMOND, Va. (BUSINESS WIRE) September 8, 2008 - Altria Group, Inc. (Altria) (NYSE: MO) and UST Inc. (UST) (NYSE: UST) today announced that they have entered into a definitive agreement for Altria to acquire all outstanding shares of UST, the world’s leading moist smokeless tobacco (MST) manufacturer.Under the terms of the agreement, shareholders of UST will receive $69.50 in cash for each share of common stock held.The transaction is valued at approximately $11.7 billion, which includes the assumption of approximately $1.3 billion of debt. “The combination of Altria and UST creates the premier tobacco company in the United States with leading brands in cigarettes, smokeless tobacco and machine-made large cigars,” said Michael E. Szymanczyk, Chairman and Chief Executive Officer of Altria.“We are excited about this strategic and financially attractive acquisition as it will enhance our ability to deliver superior shareholder return that is expected to exceed our 12% goal.This transactionis consistent with our growth strategy of making disciplined investments in adjacent categories.UST provides Altria with the leading premium brands, Copenhagen and Skoal, in the highly profitable MST category.We will also acquire Ste. Michelle Wine Estates, a premium wine business, as part of the transaction.” Upon completion of the transaction, Altria’s operating companies will offer adult tobacco consumers a diverse range of superior premium tobacco products with strong brands including Marlboro, Copenhagen, Skoal and Black & Mild. “This all cash transaction delivers compelling value to UST’s shareholders,” said Murray S. Kessler, Chairman and Chief Executive Officer of UST.“UST’s growth strategy will clearly be enhanced by Altria’s resources and infrastructure.” Based on UST’s three-month average stock price of $53.90, this offer represents a premium of 28.9% to UST’s shareholders. The transaction is subject to UST shareholder approval and customary regulatory approvals, which will be pursued promptly.A copy of the agreement containing all the terms of the transaction is filed today with the U.S.
